          Case 2:19-cv-04565-JHS Document 6 Filed 11/13/18 Page 1 of 3




Jeffrey W. Herrmann
COHN LIFLAND PEARLMAN
HERRMANN & KNOPF, LLP
Park 80 West – Plaza One
250 Pehle Ave., Suite 401
Saddle Brook, New Jersey 07663
(201)845-9600

Robert C. Finkel
Fei-Lu Qian
WOLF POPPER LLP
845 Third Avenue, 12th Floor
New York, New York 10022
(212) 759-4600


Attorneys for University of Puerto Rico Retirement System And
Proposed Lead and Liaison Counsel for the Class

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  STEPHANE GOUET, Individually And On
  Behalf of All Others Similarly Situated,     Case No. 2:18-cv-13759-CCC-CLW

                          Plaintiff,           CLASS ACTION

                 vs.                           ORAL ARGUMENT REQUESTED

  USA TECHNOLOGIES, INC., STEPHEN              MOTION DATE: December 17, 2018
  P. HERBERT, and PRIYANKA SINGH,

                           Defendants.
  DAVID GRAY, Individually And On              Case No. 2:18-cv-13860-SRC-CLW
  Behalf of All Others Similarly Situated,
                                               CLASS ACTION
                          Plaintiff,

                 vs.

  USA TECHNOLOGIES, INC., STEPHEN
  P. HERBERT, and PRIYANKA SINGH,

                         Defendants.
          Case 2:19-cv-04565-JHS Document 6 Filed 11/13/18 Page 2 of 3




  ANTHONY E. PHILLIPS, Individually             Case No. 2:18-cv-14590-CCC-CLW
  And On Behalf of All Others Similarly
  Situated,                                     CLASS ACTION
                          Plaintiff,

                 vs.

  USA TECHNOLOGIES, INC., STEPHEN
  P. HERBERT, and PRIYANKA SINGH,

                          Defendants.

         NOTICE OF MOTION BY THE UNIVERSITY OF PUERTO RICO
          RETIREMENT SYSTEM FOR CONSOLIDATION OF RELATED
             ACTIONS, APPOINTMENT AS LEAD PLAINTIFF AND
         APPROVAL OF SELECTION OF LEAD AND LIAISON COUNSEL

       TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that movant the University of Puerto Rico Retirement System

(the “UPR Retirement System”) will move the Honorable Claire C. Cecchi, on December 17, 2018,

or at such time as may be designated by the Court, at 50 Walnut Street, Newark, New Jersey 07101,

for an order: (1) consolidating the above-captioned actions; (2) appointing the UPR Retirement

System as Lead Plaintiff pursuant to the Private Securities Litigation Reform Act of 1995; (3)

approving its selection of Wolf Popper LLP as Lead Counsel and Cohn Lifland Pearlman

Herrmann and Knopf LLP as Liaison Counsel for the Class; and (4) granting such other relief as

the Court may deem just and proper. In support of its motion, the UPR Retirement System submits

the accompanying Memorandum of Law, the Declaration of Jeffrey W. Herrmann and a

[Proposed] Order.




                                              -2-
         Case 2:19-cv-04565-JHS Document 6 Filed 11/13/18 Page 3 of 3




      Movant requests oral argument if a competing motion and opposition is filed.

Dated: November 13, 2018

                                                  COHN LIFLAND PEARLMAN
                                                  HERRMANN & KNOPF LLP

                                                  By: s/ Jeffrey W. Herrmann
                                                  Jeffrey W. Herrmann
                                                  Park 80 West – Plaza One
                                                  250 Pehle Ave., Suite 401
                                                  Saddle Brook, New Jersey 07663
                                                  (201) 845-9600

                                                  -and-

                                                  Robert C. Finkel
                                                  Fei-Lu Qian
                                                  WOLF POPPER LLP
                                                  845 Third Avenue, 12th Floor
                                                  New York, New York 10022
                                                  (212) 759-4600

                                                  Attorneys for the University of Puerto Rico
                                                  Retirement System and Proposed Lead and
                                                  Liaison Counsel for the Class




                                            -3-
